Name: Commission Regulation (EC) No 1642/2001 of 10 August 2001 laying down exceptional measures on the beef and veal markets in form of private storage aid
 Type: Regulation
 Subject Matter: animal product;  distributive trades;  agricultural policy
 Date Published: nan

 Avis juridique important|32001R1642Commission Regulation (EC) No 1642/2001 of 10 August 2001 laying down exceptional measures on the beef and veal markets in form of private storage aid Official Journal L 217 , 11/08/2001 P. 0005 - 0006Commission Regulation (EC) No 1642/2001of 10 August 2001laying down exceptional measures on the beef and veal markets in form of private storage aidTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), as last amended by Regulation (EC) No 1512/2001(2), and in particular Article 39 thereof,Whereas:(1) The outbreak in Spring 2001 of foot-and-mouth disease in certain areas of the Community and the restrictions on movements of meat and animals imposed in application of the veterinary measures taken pursuant to Council Directive 85/511/EEC of 18 November 1985 introducing Community measures for the control of foot-and-mouth disease(3), as last amended by the Act of Accession of Austria, Finland and Sweden, have brought about a serious disturbance of the Community veal market. Veal calves which were ready for slaughter had to be kept in the stables awaiting the end of the movement restrictions. In order to avoid a further deterioration of the veal market when those heavier animals are coming forward for slaughter it is appropriate to provide for a private storage scheme which is likely to absorb the supplementary tonnage being produced until October where the balance is expected to return to the market.(2) Commission Regulation (EC) 907/2000(4) lays down detailed rules for the application of Regulation (EC) No 1254/1999 as regards aid for private storage in the beef and veal sector. Provision should hereby be made to fix not only the amount of aid for a specific minimum period of storage but also the amounts to be applied if that period is extended. In the light of the urgency of this measure, the amount of aid shall be fixed in advance. The fixing of the amount of aid should in particular take into account the market value of the veal carcasses and their subsequent depreciation through freezing.(3) With a view to increasing the market effect of the private storage arrangements, the period for placing in storage should be as short as possible.(4) Article 3(2)(a) and Article 10 of Regulation (EC) No 907/2000 should not apply due to the age and weight of the veal animals concerned.(5) The measures provided for in Article 5 of Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricultural productions(5), as amended by Regulation (EEC) No 2026/83(6), should not apply in order to ensure equal treatment of all products regardless of their destination.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 11. Applications for private storage aid may be introduced from 23 August until 28 September 2001 in accordance with the provisions of Regulation (EC) No 907/2000 and this Regulation.2. Only fresh or chilled half-carcasses of bovine animals not over 270 days of age and produced in full compliance with all prevailing veterinary rules shall qualify for private storage aid.A half-carcass shall be defined in accordance with the description referred to in Article 2(1)(b) of Council Regulation (EEC) No 1208/81(7) and shall be presented without the by-products referred to in the first subparagraph of Article 2(2) of that Regulation.Where half-carcasses are cut into quarters, the quartering shall be carried out in a way which allows the necessary control of the eligibility requirements under the first subparagraph. With a view to acceptance for private storage, quarters shall be grouped by half-carcass when placed under the control of the intervention agency.3. The period of storage to be included in the contract in accordance with Article 4(5)(d) of Regulation (EC) No 907/2000 shall be two months, with the possibility for the contracting operator, at his request, to prolong the storage period by one further month as a maximum.That request must be lodged in due time before the end of the obligatory storage period. Only one prolongation per contract shall be permitted.4. The amount of aid for the storage period of two months shall be EUR 1020 per tonne of carcass weight. If the storage period is extended in accordance with paragraph 3, the amount of aid shall be increased by a daily supplement of EUR 1,1 per tonne.5. Article 10 of Regulation (EC) No 907/2000 shall not apply. In the case of boning, the competent authority shall take the necessary measures to control that the deboning operations are made in accordance with normal commercial practice and that all the deboned meat is stored.Article 21. The minimum quantity per contract shall be 10 tonnes.2. Notwithstanding Article 5(1) of Regulation (EC) No 907/2000 placing in storage must be completed not later than 14 days after the date of conclusion of the contract.Article 3Notwithstanding Article 1(1), the Commission may decide to stop the application of this Regulation where applications for private storage contracts exceed 10000 tonnes.Article 41. Article 3(2)(a) of Regulation (EC) No 907/2000 shall not apply.2. Products stored under this Regulation shall not benefit from the arrangements laid down in Article 5 of Regulation (EEC) No 565/80.Article 5The notifications pursuant to Article 29(2) of Regulation (EC) No 907/2000, from Member States to the Commission, shall be made by fax on one of the following numbers:- (32-2) 295 36 13,- (32-2) 296 60 27.Article 6This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 August 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 201, 26.7.2001, p. 1.(3) OJ L 315, 26.11.1985, p. 11.(4) OJ L 105, 3.5.2000, p. 6.(5) OJ L 62, 7.3.1980, p. 5.(6) OJ L 199, 22.7.1983, p. 12.(7) OJ L 123, 7.5.1981, p. 4.